DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Applicants claim “A computer program product comprising program instructions, which, when run on a computer” - Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se"), MPEP 2106.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “computer program product comprising program instructions, which, when run on a computer control….” are not disclosed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 9 from bottom of claim 1, Applicant claims “the stator” – it is not clear which stator it is referring to? To Advance prosecution of case on merits, Examiner interprets it to mean the stators (both).
In last paragraph from bottom of claim 13, Applicant claims “at least the frequency converter” – it is not clear which converter is referenced? To Advance prosecution of case on merits, Examiner interprets it to mean either of the converters.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Daikoku et al. (JP 2002/369467).
	Regarding claim 1, Daikoku et al. discloses:
A method for controlling a synchronous double stator electric machine being formed of at least one double stator unit (3b, 4b, Fig 1) comprising a rotor (6) being rotatable around a shaft axis (5), 
the rotor (6) comprising a first set of magnetic poles (3a) and a second set of magnetic poles (4a), 
a first stator (3b) facing towards the first set of magnetic poles (3a), 
wherein the first set of magnetic poles (3a) and the first stator (3b) form a first electric machine (3) within the double stator electric machine, 
the first electric machine (3) being controlled by a first frequency converter (2a), 
a first load angle being formed between the magnetic flux (inherent – since there is a coil, magnet, the machine is rotating and gaps between the stator’s teeth) of the first stator (3b) and the magnetic flux of the first set of magnetic poles (3a), 
a second stator (4b) facing towards the second set of magnetic poles (4a), 
wherein the second set of magnetic poles (4a) and the second stator (4b) form a second electric machine (4) within the double stator electric machine, 
the second electric machine (4) being controlled by a second frequency converter (2b), 
a second load angle being formed between the magnetic flux (inherent – since there is a coil, magnet, the machine is rotating and gaps between the stator’s teeth) of the second stator (4b) and the magnetic flux of the second set of magnetic poles (4a), whereby, 
wherein the first stator (3b) and the second stator (4b) has an equal number of slots (para 28), 
one of the two electric machines (3,4) comprises a mechanical shift (paras 25,36) with a predetermined angle between the rotor (5) and the stator (3b,4b) causing the synchronous double stator electric machine to operate in a shifted topology (Fig 12, para 64) compared to an un-shifted topology in which the rotor (5) and the two stators (3b,4b) are aligned (Fig 2), 
the method comprising producing an electrical shift to the control of at least the mechanically shifted electric machine with the respective frequency converter in order to at least partly compensate for the mechanical shift in the mechanically shifted electric machine (paras 25, 36, 43, 67 and 74).
Daikoku et al. discloses the above claimed invention, but in different embodiments. However, a skilled artisan would readily recognize the benefits of combining the teachings of Daikoko et al. to make the machine as discussed above, since it would permit one to reduce torque ripple, provide a highly efficient pulley drive unit – without reducing torque output of the machine (para 83).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the inventio to combine the teachings of Daikoku et al. to make Applicant’s currently claimed invention.
The motivation to do so is that it would permit one to reduce torque ripple, provide a highly efficient pulley drive unit – without reducing torque output of the machine (para 83).

Regarding claim 3/1, Daikoku et al. discloses wherein the mechanical shift is produced by shifting the first set of magnetic poles and the second set of magnetic poles on the rotor (5) mechanically in relation to each other with the predetermined angle (Fig 12).

Regarding claim 9/1, Daikoku et al. discloses wherein the predetermined angle is in the range of 0.9 times half slot pitch to 1.1 times half slot pitch (Fig 12).

Regarding claim 10/1, Daikoku et al. discloses wherein the predetermined angle is half slot pitch (Fig 12).

Regarding claim 11/1, Daikoku et al. discloses wherein the synchronous double stator electric machine is a radial flux electric machine (Fig 1, para 16).

Regarding claim 12/1, Daikoku et al. discloses wherein the synchronous double stator electric machine is an axial flux electric machine (para 17).

Regarding claim 13, Daikoku et al. discloses:
A synchronous double stator electric machine being formed of at least one double stator unit (abstract, 3b, 4b, Fig 1) comprising a rotor (6) being rotatable around a shaft axis (5),
the rotor (6) comprising a first set of magnetic poles (3a) and a second set of magnetic poles (4a), 
a first stator (3b) facing towards the first set of magnetic poles (3a), 
wherein the first set of magnetic poles (3a) and the first stator (3b) form a first electric machine (3) within the double stator electric machine, 
the first electric machine (3) being controlled by a first frequency converter (2a), 
a first load angle being formed between the magnetic flux (inherent – since there is a coil, magnet, the machine is rotating and gaps between the stator’s teeth) of the first stator (3b) and the magnetic flux of the first set of magnetic poles (3a), 
a second stator (4b) facing towards the second set of magnetic poles (4a), 
wherein the second set of magnetic poles (4a) and the second stator (4b) form a second electric machine (4) within the double stator electric machine, 
the second electric machine (4) being controlled by a second frequency converter (2b), 
a second load angle being formed between the magnetic flux (inherent – since there is a coil, magnet, the machine is rotating and gaps between the stator’s teeth) of the second stator (4b) and the magnetic flux of the second set of magnetic poles (4a), 
wherein the first stator (3b) and the second stator (4b) has an equal number of slots (para 28), 
one of the two electric machines (3,4) comprises a mechanical shift (paras 25,36) with a predetermined angle between the rotor (5) and the stator (3b,4b) causing the synchronous double stator electric machine to operate in a shifted topology (Fig 12, para 64) compared to an un-shifted topology in which the rotor (5) and the two stators (3b,4b) are aligned (Fig 2), and 
at least the frequency converter (2a,2b, paras 25, 62) controlling the mechanically shifted electric machine being configured to produce an electrical shift to the mechanically shifted electric machine in order to at least partly compensate for the mechanical shift in the mechanically shifted electric machine (paras 25, 36, 43, 67 and 74).
Daikoku et al. discloses the above claimed invention, but in different embodiments. However, a skilled artisan would readily recognize the benefits of combining the teachings of Daikoko et al. to make the machine as discussed above, since it would permit one to reduce torque ripple, provide a highly efficient pulley drive unit – without reducing torque output of the machine (para 83).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the inventio to combine the teachings of Daikoku et al. to make Applicant’s currently claimed invention.
The motivation to do so is that it would permit one to reduce torque ripple, provide a highly efficient pulley drive unit – without reducing torque output of the machine (para 83).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daikoku et al. (JP 2002/369467) in view of Petek (US 2008/0169720).
Regarding claim 2/1, Daikoku et al. discloses the invention as discussed above, except wherein the mechanical shift is produced by shifting the two stators mechanically in relation to each other with the predetermined angle.
Petek teach a device wherein the mechanical shift is produced by shifting the two stators mechanically in relation to each other with the predetermined angle (Fig 8), in order to provide lighter-weight and more powerful motors.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Daikoku et al. wherein the mechanical shift is produced by shifting the two stators mechanically in relation to each other with the predetermined angle, as Petek teaches.
The motivation to do so is that it would allow one to provide lighter-weight and more powerful motors (para 45 of Petek).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daikoku et al. (JP 2002/369467) in view of Liang (US 2017/0033618).
Regarding claim 14, Daikoku et al. discloses:
A synchronous double stator electric machine being formed of at least one double stator unit (abstract, 3b, 4b, Fig 1) comprising a rotor (6) being rotatable around a shaft axis (5),
the rotor (6) comprising a first set of magnetic poles (3a) and a second set of magnetic poles (4a), 
a first stator (3b) facing towards the first set of magnetic poles (3a), 
wherein the first set of magnetic poles (3a) and the first stator (3b) form a first electric machine (3) within the double stator electric machine, 
the first electric machine (3) being controlled by a first frequency converter (2a), 
a first load angle being formed between the magnetic flux (inherent – since there is a coil, magnet, the machine is rotating and gaps between the stator’s teeth) of the first stator (3b) and the magnetic flux of the first set of magnetic poles (3a), 
a second stator (4b) facing towards the second set of magnetic poles (4a), 
wherein the second set of magnetic poles (4a) and the second stator (4b) form a second electric machine (4) within the double stator electric machine, 
the second electric machine (4) being controlled by a second frequency converter (2b), 
a second load angle being formed between the magnetic flux (inherent – since there is a coil, magnet, the machine is rotating and gaps between the stator’s teeth) of the second stator (4b) and the magnetic flux of the second set of magnetic poles (4a), 
wherein the first stator (3b) and the second stator (4b) has an equal number of slots (para 28), 
one of the two electric machines (3,4) comprises a mechanical shift (paras 25,36) with a predetermined angle between the rotor (5) and the stator (3b,4b) causing the synchronous double stator electric machine to operate in a shifted topology (Fig 12, para 64) compared to an un-shifted topology in which the rotor (5) and the two stators (3b,4b) are aligned (Fig 2).
Daikoku et al. discloses the above claimed invention, but in different embodiments. However, a skilled artisan would readily recognize the benefits of combining the teachings of Daikoko et al. to make the machine as discussed above, since it would permit one to reduce torque ripple, provide a highly efficient pulley drive unit – without reducing torque output of the machine (para 83).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the inventio to combine the teachings of Daikoku et al. to make Applicant’s currently claimed invention.
The motivation to do so is that it would permit one to reduce torque ripple, provide a highly efficient pulley drive unit – without reducing torque output of the machine (para 83).
However, Daikoku et al. do not teach a computer program product comprising program instructions, which, when run on a computer, control wherein upon execution of the computer program by the computer there is produced an electrical shift to the control of at least the mechanically shifted electric machine with the respective frequency converter in order to at least partly compensate for the mechanical shift in the mechanically shifted electric machine. 
Liang teaches a computer implemented manufacturing process wherein a motor system is manufactured with one or more computer implemented method steps for monitoring one or more process steps of a stator magnetic core via one or more measurement sensors and one or more computers having process control software applications including computer-usable readable storage medium having computer-readable program code embodied therein for causing a computer system to perform methods for one or more programs of one or more process control manufacturing (para 123), in order to monitor the process steps.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Daikoku et al. to have a computer program product comprising program instructions, which, when run on a computer, control wherein upon execution of the computer program by the computer there is produced an electrical shift to the control of at least the mechanically shifted electric machine with the respective frequency converter in order to at least partly compensate for the mechanical shift in the mechanically shifted electric machine, as Liang teaches.
The motivation to do so is that it would allow one to monitor the process steps during manufacturing (para 123 of Liang).
Allowable Subject Matter
Claims 4-8 and 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 4/1 inter alia, the specific limitations of “…wherein the electrical shift is produced by rotating the magnetic flux of the respective stator in a direction opposite to the direction of the mechanical shift.….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 5 is also allowable for depending on claim 4.
In claim 6/1 inter alia, the specific limitations of “…wherein both electric machines are electrically shifted by restoring the values of the load angles in the shifted topology to the values of the load angles in the un-shifted topology.….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 7/1 inter alia, the specific limitations of “…wherein both electric machines are electrically shifted by rebalancing the power and/or the torque between the two electric machines so that the sum of the torque harmonics of the two electric machines remains under a predetermined value.….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 8/1 inter alia, the specific limitations of “…wherein both electric machines are electrically shifted by rebalancing the power and/or the torque between the two electric machines so that the amplitude of the torque harmonics in the two electric machines are substantially equal.”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 15/2 inter alia, the specific limitations of “…wherein the electrical shift is produced by rotating the magnetic flux of the respective stator in a direction opposite to the direction of the mechanical shift.”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 16/3 inter alia, the specific limitations of “…wherein the electrical shift is produced by rotating the magnetic flux of the respective stator in a direction opposite to the direction of the mechanical shift.”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 17/1 inter alia, the specific limitations of “…wherein the electrical shift is produced by rotating the magnetic flux of the respective stator back to the position it had in the un-shifted topology.”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 18/2 inter alia, the specific limitations of “…wherein both electric machines are electrically shifted by restoring the values of the load angles in the shifted topology to the values of the load angles in the un-shifted topology.”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 19/3 inter alia, the specific limitations of “…wherein both electric machines are electrically shifted by restoring the values of the load angles in the shifted topology to the values of the load angles in the un-shifted topology.”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 20/5 inter alia, the specific limitations of “…wherein both electric machines are electrically shifted by rebalancing the power and/or the torque between the two electric machines so that the sum of the torque harmonics of the two electric machines remains under a predetermined value.”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834